UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33015 GeoEye, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2759725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2325 Dulles Corner Boulevard Herndon, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 480-7500 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The number of shares outstanding of Common Stock, par value $0.01, as of May 6, 2011 was 22,171,924 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II — OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 6. Exhibits 30 Signatures 30 In this quarterly report, “GeoEye,” the “Company,” “we,” “our,” and “us” refer to GeoEye, Inc. and its subsidiaries. We own or have rights to various copyrights, trademarks, and trade names used in our business, including the following: GEOEYE®; IKONOS®; MJ HARDEN®; ORBIMAGE®; ORBVIEW®; ROADTRACKER®; GEOEYE FOUNDATIONtm; GEOPROFESSIONALtm; GEOSTEREOtm; GEOFUSEtm; EYEQtm; EYEONtm; SEASTARtm; SEASTAR FISHERIES INFORMATION SERVICEsm; MARINE INFORMATION SERVICEsm; MASTERCASTtm; OCEAN MONITORING SERVICEsm; ORBBUOYtm; ORBMAPtm; TRUSTED IMAGERY EXPERTStm; VESSEL TRACKINGtm; ELEVATING INSIGHTtm; GEOEYE ANALYTICStm; EARTHWHEREtm; and SIGNATURE ANALYSTtm 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. GEOEYE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable - trade and unbilled receivables (net of allowances: 2011 - $874; 2010 - $957) Income tax receivable Restricted cash Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Satellites and related ground systems, net Goodwill Intangible assets, net of accumulated amortization: 2011 - $16,348; 2010 - $15,417 Non-current restricted cash Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of deferred revenue Current deferred tax liabilities Total current liabilities Long-term debt Long-term deferred revenue, net of current portion Non-current income tax reserve Deferred tax liabilities Other non-current liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Series A convertible preferred stock 1 1 Common stock Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 Table of Contents GEOEYE, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (In thousands, except per share amounts) Revenues $ $ Operating expenses: Direct costs of revenue (exclusive of depreciation and amortization) Depreciation and amortization Selling, general and administrative Total operating expenses Income from operations Interest expense, net ) ) Other non-operating expense - ) Loss from early extinguishment of debt - ) Income before provision for income taxes Provision for income taxes ) ) Net income Preferred stock dividends ) - Income allocated to participating securities ) - Net income available to common stockholders $ $ Earnings per share Basic $ $ Diluted $ $ Shares used to compute basic earnings per share Shares used to compute diluted earnings per share See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents GEOEYE, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Non-cash recognition of deferred revenue ) ) Non-cash amortization of deferred costs Amortization of debt discount and issuance costs Amortization of premium/discount on investments 36 - Loss from early extinguishment of debt - 37 Bad debt expense and other 6 Change in fair value of financial instrument - Stock-based compensation Changes in assets and liabilities: Accounts receivable and other current assets ) Net transfer from restricted cash Other assets 27 ) Accounts payable, accrued expenses and current liabilities ) ) Income taxes receivable / payable and reserves Deferred revenue and other long-term liabilities 34 Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Redemptions of short-term investments - Adjustment for SPADAC acquisition - Net cash used in investing activities ) ) Cash flows from financing activities: Prepaid financing costs ) ) Preferred stock dividend payments ) - Proceeds from exercise of stock options and warrants, and other Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid, net of capitalized interest $
